Citation Nr: 1429469	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for numbness and tingling to the arms and shoulders, to include as secondary to a lumbar and cervical spine disorder. 

2.  Entitlement to an initial compensable rating for a jaw disability, diagnosed as bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1991. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that granted service connection for bruxism and assigned an initial noncompensable rating, effective March 31, 2008.  In addition, service connection was denied for numbness of the Veteran's right and left shoulders down through the fingers (claimed as secondary to a back injury).

The Veteran testified before the undersigned during a hearing at the RO in June 2009.  A transcript of the hearing is of record.  

In August 2010, the Board remanded the issues of entitlement to service connection for lumbar and cervical spine disorders, and numbness and tingling to the right and left arms and shoulders, to include as secondary to lumbar and cervical spine disorders; and, an initial compensable rating for a jaw disability, diagnosed as bruxism, to the RO for further development.  

Subsequently by rating action in April 2012, service connection for lumbar and cervical spine disorders was granted.  This action represents a full grant of the benefits sought, and these issues are no longer before the Board.

The only remaining issues before the Board are entitlement to service connection for numbness and tingling to the right and left arms and shoulders, and entitlement to an initial compensable rating for a jaw disability. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter the Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.   The Veteran expressed a desire to seek service connection for numbness and tingling to the arms and shoulders, to include as secondary to a lumbar and cervical spine disorder.  He did not limit his claim to include only as secondary to a lumbar or cervical spine disorder.  Thus, the current service connection appeal includes all upper extremity symptoms regardless of the diagnosis.  


FINDINGS OF FACT

1.  Service connection for degenerative disease of the lumbar and cervical spines was granted by the RO in an April 2012 rating decision, and effectuated from December 2007.  

2.  Resolving doubt in the Veteran's favor, the probative medical evidence of record relates his numbness and tingling to the right and left arms and shoulders to his service-connected cervical disc disease disability.  

3.  The Veteran's bruxism manifests in subjective complaints of pain with no functional impairment due to loss of motion, and no masticatory function loss; inter-incisal range of temporomandibular articulation is greater than 31 to 41 millimeters (mm) and overall range of lateral excursion is greater than 0 to 4 mm.  He has daily headaches that radiated from the top angle of his mandible to the left temporalis and to the top of his head.



CONCLUSIONS OF LAW

1.  The criteria for service connection for numbness and tingling to the right and left arms and shoulders, as proximately due to service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.10 (2013).

2.  The criteria for an initial compensable disability rating for the Veteran's service-connected bruxism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 9999-9905 (2013).

3.  The criteria for a separate, noncompensable rating for headaches associated with bruxism  have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

As service connection is being granted for numbness and tingling to the right and left arms and shoulders, as proximately due to service-connected cervical spine disability, no further discussion of the VCAA is necessary regarding this issue.

The appeal for a higher initial rating for bruxism arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) (filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5103A and 7105).  Finally, with these holdings in mind, the Board observes that the Veteran was provided with fully compliant notice prior to the initial adjudication of his claim in a May 2008 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA obtained the Veteran's service treatment records and pertinent VA and private treatment records, to the extent available.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected bruxism.  He also provided testimony regarding his bruxism at the June 2009 hearing. 

The court has interpreted the provisions of 38 C.F.R. § 3.103(c) (2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony led to the remand for new examination.  The Bryant duties were thereby met.

There was substantial compliance with the Board's August 2010 remand as the Veteran underwent VA examination in March 2011.

The August 2008 and March 2011 VA examinations are adequate for rating purposes, as they include the temporomandibular articulation inter-incisal and lateral excursion ranges of motion tests, in accordance with 38 C.F.R. § 4.150, and opinions by the examiners as to the severity of the Veteran's temporomandibular joint (TMJ) disorder and motion loss.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board will therefore proceed with the adjudication of this appeal.

II. Factual Background and Legal Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he has numbness of the shoulders down through his fingers as secondary to a back injury suffered in a motorcycle accident in service in 1989.  He testified that after the accident, he wore a neck collar, x-rays were taken of his back, and he experienced neck and back pain since that time.

Facts 

Service treatment records indicate that the Veteran was involved in a motor vehicle accident.  Treatment records from Madigan Army Medical Center at Fort Lewis, Washington, dated from July to August 1989, show that he injured his groin, but are not referable to complaints or diagnosis of, or treatment for, a back disorder.  

However, during his June 2009 Board hearing, and, during May and June 2009 private evaluations, the Veteran stated that subsequent treatment reports did note his complaints of a lower back disorder.  The Veteran claims that his bilateral numbness and tingling in his arms and hands is due to his lumbar and cervical spine disorders. 

An August 2005 VA treatment record notes the Veteran had been seen for neck and SI joint manipulation in May.  He had bilateral carpal tunnel syndrome (CTS) complaints and underwent CTS surgery in April 2005 (Left).  He complained of a sore back and neck and numbness of the bilateral arms from the anterior deltoid to bicep, dorsal forearm, and 3rd, 4th, and 5th digits.  If he moved his neck in certain positions the numbness was worse.  The examiner noted an electromyography (EMG) of the upper extremities and paraspinals bilaterally for radiculopathy.  He noted questionable loss of C7 and C5 reflexes bilaterally; decreased pinprick and hyperalgesia findings in the upper extremity in C5-C6 dermatomes.

In an October 2005 VA outpatient record, a physician assistant raised the possibility that the symptoms in the Veteran's wrists and shoulders may be "double crush syndrome" resulting from cervical spine disease.  Although, in December 2005, a treating physician noted that the cause of the Veteran's pain may not be found. 

During an August 2008 VA examination, the Veteran's main complaints were neck pain, bilateral shoulder pain, numbness in both arms and hands (all fingers) worse on the right.  Based on a review of the records, the examiner speculated that all the Veteran's complaints appeared to stem from a February 2001 motor vehicle accident or an Arnold-Chari malformation.  The examiner noted that in order to evaluate the complaints of numbness in the Veteran's arms, hands and fingers, bilaterally and his complaints of neck and shoulder pain, a magnetic resonance image (MRI) of the cervical spine was necessary, "given this very unusual constellation of symptoms".  

According to a statement received in May 2009, x-rays reviewed by E.A.H., M.D., described an arthritic spine with osteophytes anteriorly at C6 and C7.  Dr. H. opined that the chronic arthritis in the Veteran's cervical vertebrae could be causing the numbness and tingling in his arms.

In a June 2009 record, J.J.A., D.C., noted that the Veteran was seen for an orthopedic/chiropractic evaluation.  Dr. A. noted that his findings were based on records provided by the Veteran, results of a physical evaluation, and facts orally presented by the Veteran.  He opined that in his professional medical opinion that with all reasonable medical certainty the neuromuscular symptoms were a direct sequellae of the injuries sustained in the Veteran's 1989 motorcycle accident.  

According to Dr. A., the accident was the sole logical causation of the Veteran's neck pain and bilateral upper extremity parasthesias.  The chronological relationship between the onset of his symptoms and the motorcycle accident combined with the nature of the trauma was overwhelming.  The April 2009 SOC suggested that there were no complaints of upper extremity numbness during his time in service.  While accurate, development of neurological compromise secondary to spondylosis is often long and slow.  It was easy to argue that the neck injury leading to the spondylosis occurred during service.  There was some confusion with his CTS problems which were not easily linked to the motorcycle accident.  

In a March 2011 VA examination a negative opinion was offered by the VA examiner.  Associated radiographic studies noted that there were prominent left paracentral focal disc protrusions at C4-C5 and C5-C6 which effaced the thecal sac and left lateral recess, and at C4-C5 also abut the cord and cause mild left foraminal stenosis.  There was multilevel degenerative disc disease (DDD) throughout the lumbar, thoracolumbar, and cervical spines.  DDD was most pronounced at C4-C5 through C6-C7.  Particular note was made of an ovoid 1.3 cm lucency associated with posterior elements of C2 which may in part be related to superimposition artifact, although cross-sectional imaging should be performed to further evaluate and exclude a lesion at this level.   Additionally, neuroforaminal stenosis is noted ac C3-C4 at C4-C5, greater on the right than left, and should be correlated with potential for nerve root impingement. 

Analysis

The Board finds that the medical evidence is in equipoise as to whether the Veteran has a disorder manifested by numbness and tingling to his arms and shoulders as due to service-connected disability.  

In the August 2005 VA treatment record, the Veteran reported numbness of the bilateral arms from the right anterior deltoid to bicep, dorsal forearm, and 3rd, 4th, and 5th digits.  Moving his neck worsened the numbness.  EMG studies noted questionable loss of C7 and C5 reflexes bilaterally, and decreased pinprick and hyperalgesia in the right upper extremity in C5-C6 dermatomes.

Here, the probative evidence is in equipoise.  In his June 2009 report, Dr. A. opined that the Veteran's neuromuscular symptoms were a direct sequellae of the injuries sustained in the motor cycle accident in 1989.  The chronological relationship between the onset of neck pain and bilateral upper extremity parasthesias, and the motorcycle accident, combined with the nature of the trauma was overwhelming.  In addition, Dr. Hill's May 2009 X-ray report described an arthritic spine with osteophytes anteriorly at C6 and C7 which could be causing the numbness and tingling in the Veteran's arms.

However, a negative opinion was offered by the March 2011 VA examiner.  The Veteran has provided competent and credible evidence that he first experienced bilateral upper extremity numbness in service and that he has experienced bilateral upper extremity numbness on a continuous basis since service, and these contentions have remained consistent throughout the course of his claim.  Jandreau.  The Board concludes that he has a disorder manifested by bilateral upper extremity numbness secondary to service-connected cervical spine disorder and there appears to be satisfactory medical evidence of bilateral upper extremity radiculopathy secondary to the service-connected cervical degenerative disc disease.  

The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for bilateral upper extremity numbness secondary to the service-connected cervical degenerative disc disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.310.  Gilbert.

B.  Increased Rating

The Veteran's contends that an initial compensable disability rating is warranted for his service-connected bruxism.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 119, the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's bruxism has been rated by analogy to Diagnostic Code 9905.  See 38 C.F.R. § 4.20.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

The Board notes that the oral conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Under DC 9905, that evaluates TMJ articulation and limited motion, a 10 percent rating is assigned when the inter-incisal range of motion is limited to between 31 and 40 millimeters (mm.); while a 20 percent rating is assigned when it is between 21 and 30 mm.  A 10 percent rating may also be assigned when the range of lateral excursion is limited to between 0 and 4 mm.

Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid and coronoid process, respectively.  Diagnostic Codes 9911 and 9912 concern loss of the hard palate.  Diagnostic Code 9913 provides criteria for evaluating tooth loss due to loss of substance of body of maxilla or mandible without loss of continuity. Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.

On VA dental examination in August 2008, bruxism was diagnosed.  The examination revealed no functional impairment due to loss of motion and masticatory function loss.  The Veteran was missing tooth number five which was replaced with a bridge between teeth 4-6.  Maximum opening was 52 mm, left excursion was 12 mm, and right excursion was 11 mm.  There was no limitation in opening, or in lateral or closing jaw motion.  There was no hard palate and or maxilla bone loss noted.

The examiner noted the Veteran reported suffering some minor facial and severe back pain and injury in a motorcycle accident in June 1989.  He had poor sleep and stiffness of the muscles of the head and neck.  He was told in service that he had TMJ and was issued an occlusion guard.  He had a habit of jaw clenching.  He had muscle tenderness on heavy palpation of the left and right angle of the mandible, left and right digastric, and left masseter.  His condoles appeared smooth and the joint complex appeared to be within normal limits on the radiograph.  The jaw was unchanged when compared to service radiographs in 1983.  There was no evidence of jaw or joint dysfunction.  The examiner opined that the Veteran's jaw pain was related to muscular pain due to excessive clenching.  

On VA dental examination in December 2011, the examiner reviewed the Veteran's medical records.  The examiner noted that the Veteran had flare ups that impacted his TMJ.  He had daily headaches that radiated from the top angle of his mandible to the left temporalis and radiated to the top of his head.  His condoles appeared large and resting in a small fossa with a shallow eminence easily relocated.  Such phenomena were genetic in nature.  The joint was unchanged when compared to the radiographs in 1983 and 2008.  His jaw muscle will occasionally fasciculate (muscle twitch) and become painful which affects his ability to chew tough foods.  He heard high frequency noise with constant humming in the ears and his left ear had symptoms of stuffiness and pressure, particularly with weather changes.

Range of motion (ROM) for lateral excursion was greater than 4 mm.  There was objective evidence of pain after 4 mm.  ROM of opening mouth measured by inter-incisal distance was greater than 40 mm with objective evidence of pain beginning at 31-40 mm.  The ROM and lateral range of motion were associated with significant pain and jaw dislocation.  The Veteran had smooth even tracking of jaw movement until he reached a point of pain, usually beyond 30 mm. 

The Veteran could perform repeated maximum jaw opening in excess of 60 mm (62, 62, and 60 mm) with pain which occurred at terminal opening point.  There was left lateral movement of 15 mm resulting in painful dislocation that he was able to relocate, but this was not repeated due to left movement pain.  Right lateral excursion could be repeated at 15 mm with some associated pain.  There was no clicking or crepitus of the TMJ joints.   There was no evidence of TM joint damage either through radiograph or clinical examination.  The Veteran was noted to have had significant jaw muscle pain from heavy continued jaw clenching related to a component of muscle guarding due to constant neck and back pain.  These began soon after the accident in 1989.  It was reasonable to assume that the jaw clenching was a result of muscle guarding as a complication of the chronic acute back and neck pain that resulted after the motorcycle accident in 1989.  

Based on the above, the Board finds that the criteria for assignment of an initial compensable rating for the Veteran's bruxism are not met in this case.  The evidence clearly and consistently demonstrates that the Veteran has not demonstrated limitation of the inter-incisal range of motion to between 31 and 40 mm as the range of motion has been between 50 to 62 mm on examinations.  Likewise, evidence clearly and consistently demonstrates that the Veteran has not demonstrated limitation of the lateral excursion between 0 and 4 mm as the range of lateral excursion has been between 11 to 15 mm on examinations.  

None of the evidence has reflected either loss of lateral excursion or inter incisal range of motion either in the dental records or VA examination reports.  Even accounting for functional loss, the Board finds that the inter-incisal range of motion has not been limited to 40 mm or less and lateral excursion has not been limited to 4 mm or less in either direction.  See e.g., 38 C.F.R. § 4.40 and DeLuca, supra.  Therefore, a higher compensable rating is not warranted under the provisions of Diagnostic Code 9905.

The evidence of record does not show osteoradionecrosis or osteomyelitis. Therefore evaluation under Diagnostic Code 9900 is not appropriate.  The record similarly fails to show loss of the maxilla, mandible, or hard palate, thereby rendering evaluation under Diagnostic Codes 9901-9902, 9906-9912, or 9914-9916 inappropriate.  Likewise, there is no evidence of malunion or nonunion of the maxilla or mandible such as to enable a higher rating under Diagnostic Codes 9903 or 9904. While the record does show the loss of some teeth, this tooth loss is not associated with loss of substance body of maxilla or mandible, as no such substance body loss has been shown. 

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, with respect to the claim as required by the Court.  See Schafrath, 1 Vet. App. at 594.  Specifically, there is no evidence of facial muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Code 5325 (2013), a facial muscle injury may be evaluated as seventh (facial) cranial nerve neuropathy under Diagnostic Code 8207.  The December 2011 VA examiner reported that the Veteran's jaw muscle will occasionally fasciculate and become painful, but there is no evidence of a facial muscle injury identified in this case such as to warrant a compensable rating under DCs 5325 and 8207.  Likewise a disfiguring scar of the face has not been shown, therefore Diagnostic Code 7800, that allows a minimum rating for interference with mastication, is also not applicable.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2012); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board is aware that the Veteran was noted to have had significant jaw muscle pain from heavy continued jaw clenching related to a component of muscle guarding due to constant neck and back pain on VA dental examination in December 2011.  The Veteran is service-connected for multilevel degenerative disc disease of the lumbosacral spine, as well as a cervical spine disorder that effaces the thecal sac and left lateral recess at C4-C5, and C5-C6.  His constant neck and back pain is noted and he is receiving compensation for those disabilities under other diagnostic codes. 

The Veteran reported high frequency noise with constant humming in the ears and his left ear had symptoms of stuffiness and pressure, particularly with weather changes.  Service connection is in effect for tinnitus that is assigned a compensable disability rating under 38 C.F.R. § 4.87, DC 6260 (2013).  Thus, a separate rating for these manifestations would violate the law against pyramiding.  38 C.F.R. § 4.14.

However, the evidence also shows that the Veteran has headaches, although the frequency of these headaches has changed throughout the appeal period.  For example, during his August 2008 VA dental examination, the Veteran did not report having any headaches.  However, during his December 2011 VA examination, the Veteran reported headaches occurring daily. 

No medical professional has characterized the Veteran as having prostrating headaches, and the Veteran has not described having prostrating headaches.  Regardless, the Veteran has headaches and, thus, the Board finds that a separate, noncompensable rating under Diagnostic Code 8100 is warranted.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  

As noted, the Veteran has not described prostrating headaches and his treatment records do not show evidence of prostrating headaches.  A noncompensable rating is warranted when migraine headaches have less frequent attacks than those described under the 10 percent rating.  The severity of the Veteran's headaches is less than what is contemplated by the 10 percent rating, which is why the Board finds that he is entitled to a separate, noncompensable rating for the headaches under Diagnostic Code 8100.  Thus, a separate noncompensable rating, and no higher, is assigned under Diagnostic Code 8100.

After careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned noncompensable (0 percent) rating for the service-connected myofascial pain dysfunction on appeal for any period. 

In light of the above, a separate noncompensable rating is granted for headaches associated with bruxism.  38 C.F.R. § 4.124a, DC 8100; Esteban.  The benefit of the doubt has been granted to the Veteran to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert

The Board further finds that a preponderance of the evidence is against the claim of entitlement to an increased initial disability rating for bruxism in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable to this extent.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Extraschedular Consideration 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's bruxism symptomatology is contemplated by the applicable rating criteria both under the former and the amended criteria.  The Veteran's jaw dislocation and pain is contemplated under DCs 9905 (TMJ articulation and limited motion) and 5242 (for pain associated with muscle guarding due to neck and back pain); his headaches are contemplated by DC 8100; and his complaints of hearing high frequency noise with constant humming in the ears and left ear stuffiness and pressure are considered under DC 6260 (tinnitus).

The Veteran told the March 2011 VA examiner that he attended college from 2005 to 2007 to study to be a chiropractor but dropped out due to his physical problems.  The record shows that for the past four years he worked as a prep cook for 20 to 25 hours per week.  Marked interference with employment is not shown.  The evidence further shows the Veteran has not been hospitalized throughout the appeal period for any disability associated with bruxism.  For these reasons, the Board finds that referral for consideration of an extraschedular rating for bruxism is not warranted. 38 C.F.R. § 3.321(b)(1).

Total Rating

In addition, the Board notes that a total rating based on individual unemployability (TDIU) is an element of all initial ratings, and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran told the March 2011 VA examiner that he attended college from 2005 to 2007 to study to be a chiropractor but dropped out due to his physical problems.  For the past four years, he worked as a prep cook 20 to 25 hours per week.  However, it has not been suggested that the Veteran's service-connected disabilities preclude his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 



Further, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for bilateral numbness and tingling to the arms and shoulders, to include as secondary to a service-connected cervical spine disability, is granted.  

An initial compensable rating for bruxism is denied. 

A separate noncompensable rating for headaches associated with bruxism is granted.



____________________________________________
D. J. Drucker
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


